         Case 4:20-cv-00693-CLM Document 1 Filed 05/18/20 Page 1 of 26                      FILED
                                                                                   2020 May-18 AM 11:10
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF
                      ALABAMA MIDDLE DIVISION

Lacey Crawford,                         )
                                        )
Plaintiff.                              )     Civil Action No.:
                                        )
vs.                                     )     JURY TRIAL DEMANDED
                                        )
Waffle House, Inc.                      )
                                        )
                                        )
Defendant.                              )


                                   COMPLAINT


COMES NOW the Plaintiff, Lacey Crawford, (“Plaintiff”) by and through her

undersigned counsel, and hereby files this Complaint against Waffle House, Inc.

(“Defendant”) and seeks redress for discrimination and retaliation suffered in

Plaintiff’s capacity as an employee of the Defendant. Plaintiff has been

discriminated against by the Defendant on account of Plaintiff’s gender in violation

of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C §§ 2000e et

seq, and any other cause(s) of action that can be inferred from the facts set forth

herein and states the following:




                                                                            Page 1 of 19
     Case 4:20-cv-00693-CLM Document 1 Filed 05/18/20 Page 2 of 26




                      JURISDICTION AND VENUE
1. The jurisdiction of this Court is invoked pursuant to Title VII of the Civil

   Rights Act of 1991, as amended, 42 U.S.C. §2000e-5(f)(3), 28 U.S.C. §1331,

   and 28 U.S.C. §1343(a)(4) for Counts I, II, III, and IV.

2. Plaintiff also seeks to bring pendent claims pursuant to 28 U.S.C. § 1367 and

   this Court’s judicial powers for Count V.

3. The unlawful employment acts and other acts alleged herein took place within

   the Middle Division of the Northern District of Alabama.

4. Venue is proper in this Court, the United States District Court for the Northern

   District of Alabama, pursuant to Title 28, U.S.C. § 1391 and the Local Rules

   of the United States District Court for the Northern District of Alabama.

                                  PARTIES
5. Plaintiff Lacey Crawford, a female, is domiciled in the state of Alabama.

6. At all relevant times the Plaintiff was an “employee” of the Defendant under

   Title VII.

7. The Defendant is a foreign Corporation licensed to do business in the State of

   Alabama.

8. At all relevant times, Defendant was an “employer” under Title VII

9. Defendant employs over 15 employees and is subject to Title VII.




                                                                        Page 2 of 19
    Case 4:20-cv-00693-CLM Document 1 Filed 05/18/20 Page 3 of 26




     COMPLIANCE WITH JURISDICTIONAL REQUIREMENTS OF
                        TITLE VII

   Plaintiff has complied with the jurisdictional requirements of Title VII that on

   to wit: Plaintiff caused   charge of discrimination in employment to be filed

   with the Equal Employment Opportunity Commission (hereinafter sometimes

   referred to as the “EEOC”) in accordance with Section 705 of Title VII.

   A Notification of Right to Sue letter was             and this Complaint has

   been filed within ninety (90) days of receipt of said Notification of Right to

   Sue. A copy of the notice is attached as Exhibit 1.



                              GENERAL FACTS
12. Plaintiff began her employment with the Defendant on or about August 24,

   2014.

13. Plaintiff was hired to work in the position of Management Trainee at a

   Springville, Alabama restaurant location.

14. On November 19, 2014 Plaintiff was promoted to Manager at the Springville

   location.

15. In April of 2015 Plaintiff was moved to the Pell City location under Ronald

   Boyles for a short time.

16. Defendant then shifted division managers around and Plaintiff worked under

   Michelle Brown until around June of 2015.

                                                                        Page 3 of 19
     Case 4:20-cv-00693-CLM Document 1 Filed 05/18/20 Page 4 of 26




17. Plaintiff was then promoted to District Manager over the Leeds and Moody

   stores.

18. Plaintiff’s Division Manager was Ronald Boyles.

19. Plaintiff’s Area Vice President was Inman Dubberly.

                        COUNT I
VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS
            AMENDED, 42 U.S.C. § 2000E ET SEQ.
                        (Hostile Work Environment)
20. Plaintiff repeats and re-alleges the allegations contained in paragraphs 1-19

   above, as if fully set out herein.

21. The Plaintiff is a female and a member of a protected class.

22. The conduct alleged herein violates Title VII of the Civil Rights Act of

   1964, as amended, 42 U.S.C. § 2000e et seq. as Defendant has engaged in

   the practice of a hostile work environment against Plaintiff which male

   employees were not subjected to.

23. Around November of 2016 Ron Boyles called the Plaintiff “a piece of shit”

   after learning she had reported him to HR.

24. Around April of 2017 Mr. Boyles began pulling the Plaintiff into rooms with

   no cameras so that he could cuss, yell, and belittle the Plaintiff.

25. This conduct was common and happened on numerous occasions.

26. On one occasion Mr. Boyles pulled Plaintiff into a room at the Leeds store


                                                                         Page 4 of 19
     Case 4:20-cv-00693-CLM Document 1 Filed 05/18/20 Page 5 of 26




   with another female employee.

27. Mr. Boyles began screaming and cussing at Plaintiff.

28. Mr. Boyles then made everyone leave the room but the Plaintiff.

29. Plaintiff felt as if she could not leave the room and felt threatened.

30. He continued to yell, scream, cuss, berate, and verbally abuse the Plaintiff

   for two hours, this was a practice male employees were not subjected to.

31. Mr. Boyles was screaming at the Plaintiff for scheduling issues that arose

   while she was out of town in St. Augustine, Florida that she had no control

   over.

32. As a result of this incident Plaintiff developed panic attacks.

33. On or about November 8, 2018 Plaintiff was again called into a room at the

   Leeds store.

34. During this incident Plaintiff was accused of stealing money and was yelled

   and cussed at again, a practice that male employees were not subjected to.

35. Plaintiff did not steal any money nor does the Plaintiff believe an

   investigation was done into the baseless allegations made by Mr. Boyles.

36. Plaintiff asked for proof but was not given any.

37. Plaintiff knew the books were perfect as they had recently passed an audit.

38. Each store went through at least two audits per month.

39. Plaintiff has a good faith belief that the allegations were fabricated by Mr.


                                                                             Page 5 of 19
     Case 4:20-cv-00693-CLM Document 1 Filed 05/18/20 Page 6 of 26




   Boyles.

40. At this meeting Plaintiff was told that if she left she would be leaving in

   handcuffs.

41. Plaintiff felt physically threatened.

42. Plaintiff was not allowed to leave until she signed a document, that Mr.

   Boyles had drafted, admitting to stealing money.

43. Plaintiff felt she had no choice but to sign the document.

44. Plaintiff’s panic attacks only got worse as a result of this incident.

45. Plaintiff was terminated on November 8, 2018.

46. Plaintiff was unable to complete her essential job function and the terms of

   her employment were altered due to the constant verbal and mental abuse,

   and physically threatening environment she was subjected to, which male

   employees were not subjected to.

47. The Defendant, through Ron Boyles as an employee, created a hostile work

   environment based on Plaintiff’s sex that was severe and pervasive enough

   to alter the terms of her employment.

48. Plaintiff was unable to complete her job due to the stress, fear of verbal and

   mental abuse, and threat of physical harm to her person.

49. Defendant’s discriminatory action(s) against Plaintiff in violation of

   Plaintiff’s rights under Title VII of the Civil Rights Act of 1964, as amended,


                                                                             Page 6 of 19
      Case 4:20-cv-00693-CLM Document 1 Filed 05/18/20 Page 7 of 26




    were intentional and were done with malice and reckless disregard for

    Plaintiff’s rights as guaranteed under the laws of the United States as such

    Plaintiff is entitled to punitive damages.

 50. Plaintiff has suffered and continues to suffer, emotional distress, loss of self-

    esteem and other damages as a direct result of Defendant’s unlawful

    discrimination.

                                   COUNT II

RETALIATION IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS
              ACT OF 1964, 42 U.S.C. § 2000e-3(a)
    Plaintiff repeats and re-alleges the allegations contained in paragraphs 1-19

    above, as if fully set out herein.

    Around April of 2017 Plaintiff began to participate in a protected activity

    when she opposed an unlawful employment practice by reporting Ron

    Boyles to the HR hotline for harassment that he was subjecting her to that

    other male employees were not subjected to.

    Shortly after reporting Mr. Boyles to the hotline for harassment the verbal,

    mental, and physically abusive behavior the Plaintiff was subjected to

    continued.

    A few months before November of 2018 Plaintiff had gathered notes of

    incidents that she had been subjected to and witnessed regarding Ron Boyles

    harassment.
                                                                           Page 7 of 19
     Case 4:20-cv-00693-CLM Document 1 Filed 05/18/20 Page 8 of 26




55. She had them written down on a piece of paper and left it in her office.

56. Upon returning to her office Plaintiff saw Ron Boyles standing with the

   paper in his hand and he yelled at the Plaintiff and asked why she was

   reporting him.

57. Immediately following this confrontation Mr. Boyles wrote up the Plaintiff

   for two incidents which did not occur.

58. Mr. Boyles told the Plaintiff “here you go report these” when he handed

   them to her, this was conduct he did not subject male employees to.

59. Mr. Boyles did not write the Plaintiff up until he learned she was going to

   report him to the HR hotline for harassment.

60. Mr. Boyles verbal, mental, and physical abusive behavior continued until

   November 8, 2018.

61. On November 8, 2018 Mr. Boyles accused Plaintiff of stealing money and

   reported her to his supervisors without any proof of missing money, a

   practice he did not subject male employees to.

62. Plaintiff asked for proof of missing money and none was given to her.

63. Plaintiff knew that the books were perfect as she had recently passed an

   audit.

64. Each store had at least two audits per month.

65. Plaintiff has a good faith belief that the allegations were fabricated by Mr.


                                                                         Page 8 of 19
     Case 4:20-cv-00693-CLM Document 1 Filed 05/18/20 Page 9 of 26




   Boyles.

66. At this meeting Plaintiff was told that if she left she would be leaving in

   handcuffs.

67. Plaintiff was not allowed to leave until she signed a document, that Mr.

   Boyles had drafted, admitting to stealing money.

68. Plaintiff felt she had no choice but to sign the document.

69. Plaintiff was terminated on November 8, 2018.

70. Plaintiff has a good faith belief that the above-mentioned actions were all a

   result of her reporting Mr. Boyles to the HR hotline for harassment.

71. This adverse employment action was a direct retaliation to Plaintiff reporting

   and attempting to report Mr. Boyles to the HR hotline for harassment.

72. None of the adverse employment actions and/or events described within

   above occurred until after the Plaintiff reported and attempted to report Mr.

   Boyles to the HR hotline giving a causal connection between the adverse

   employment actions or events and Plaintiff opposing an unlawful

   employment practice.

73. Defendant intentionally discriminated against Plaintiff by retaliating against

   her for opposing an unlawful employment practice.

74. Defendant’s retaliatory action against Plaintiff in violation of Plaintiff’s rights

   under Title VII of the Civil Rights Act of 1964, as amended, were intentional


                                                                            Page 9 of 19
    Case 4:20-cv-00693-CLM Document 1 Filed 05/18/20 Page 10 of 26




   and were done with malice and reckless disregard for Plaintiff’s rights as

   guaranteed under the laws of the United States.

75. Plaintiff has suffered and continues to suffer, emotional distress, loss of self-

   esteem and other damages as a direct result of Defendant’s unlawful

   retaliation.

                        COUNT III
VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS
            AMENDED, 42 U.S.C. § 2000E ET SEQ.
          (DISPARATE TREATMENT BASED ON GENDER)
76. Plaintiff repeats and re-alleges the allegations contained in paragraphs 1-19

   above, as if fully set out herein.

77. The Plaintiff, a female, is a member of a protected class.

78. The conduct alleged herein violates Title VII of the Civil Rights Act of 1964,

   as amended, 42 U.S.C. § 2000e et seq. as Defendant has engaged in the

   practice of discrimination against Plaintiff.

79. While working with Mr. Boyles Plaintiff immediately noticed a difference in

   the way he treated male employees opposed to females.

80. Plaintiff described the atmosphere as Mr. Boyles being “buddy buddy” with

   the male employees.

81. Mr. Boyles would regularly hang out with male employees outside of work, a

   practice he did not do with female employees.


                                                                         Page 10 of 19
    Case 4:20-cv-00693-CLM Document 1 Filed 05/18/20 Page 11 of 26




82. Specifically, Mr. Boyles would hang out with Joseph Scott and associates at

   bars and social venues.

83. Mr. Boyles held Plaintiff to a higher standard than male employees.

84. For instance, on October 31, 2017 Plaintiff was involved in a car wreck.

85. Her doctor told her that she could not work the following day.

86. Plaintiff called Mr. Boyles to inform him she would pick up a shift to make

   up for the missed shift on an off day, even though she was not required to do

   such.

87. Mr. Boyles told her if she did not show up to work the next day she would be

   terminated.

88. Mr. Boyles did not subject male employees to the same conduct.

89. In another instance Plaintiff caught the flu in January of 2018.

90. Mr. Boyles would not give Plaintiff time off and required her to come into

   work.

91. Following the Plaintiff catching the flu Joseph Scott caught it.

92. Joseph Scott was allowed time off while sick by Mr. Boyles.

93. Further, Plaintiff would be running good sales numbers and have perfect

   books, but Mr. Boyles would berate Plaintiff that it wasn’t good enough, but

   would not subject males to that same conduct based on numbers and books

   that were not as good as Plaintiff’s.


                                                                       Page 11 of 19
    Case 4:20-cv-00693-CLM Document 1 Filed 05/18/20 Page 12 of 26




94. Around April of 2017 Mr. Boyles began pulling the Plaintiff into rooms with

   no cameras and yelling and cursing at her, this was a practice he did not

   subject male employees to.

95. On one occasion Mr. Boyles pulled the Plaintiff into a room at the Leeds

   store with another female employee, a practice he did not subject male

   employees too.

96. Mr. Boyles began screaming and cussing at Plaintiff a practice he did not

   subject male employees to.

97. Mr. Boyles then made everyone leave the room but the Plaintiff.

98. He continued to yell, scream, cuss, berate, and verbally abuse the Plaintiff

   for two hours, a practice he did not subject male employees to.

99. All of the above actions taken by Mr. Boyles as an agent of the Defendant

   were not actions he subjected male employees to.

100.On November 8, 2018 Plaintiff was accused of stealing and having books

that were not correct.

101. On or about November 8, 2018 Plaintiff was terminated.

102. On one occasion Mr. Boyles had books that showed a shortage and he was

    not terminated.




                                                                        Page 12 of 19
    Case 4:20-cv-00693-CLM Document 1 Filed 05/18/20 Page 13 of 26




103. The money for his books having a shortage was supposed to come out of his

    check but instead it came out of the Plaintiff’s even though she had nothing

    to do with the shortage.

104. Males employees were not subjected the same treatment.

105. The Defendant, through its agents, discriminated against Plaintiff by

    subjecting Plaintiff to treatment that male employees were not subjected to,

    which is a violation of Title VII.

106. Defendant’s discriminatory action(s) against Plaintiff in violation of

    Plaintiff’s rights under Title VII of the Civil Rights Act of 1964, as amended,

    were intentional and were done with malice and reckless disregard for

    Plaintiff’s rights as guaranteed under the laws of the United States as such

    Plaintiff is entitled to punitive damages.

                        COUNT IV
VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS
            AMENDED, 42 U.S.C. § 2000E ET SEQ.
 (DISPARATE TREATMENT BASED ON SEXUAL ORIENTATION)
107. Plaintiff repeats and re-alleges the allegations contained in paragraphs 1-19

    above, as if fully set out herein.

108. The Plaintiff, based on her sexual orientation, is a member of a protected

    class.




                                                                       Page 13 of 19
    Case 4:20-cv-00693-CLM Document 1 Filed 05/18/20 Page 14 of 26




109. The conduct alleged herein violates Title VII of the Civil Rights Act of 1964,

    as amended, 42 U.S.C. §§ 2000e et seq. as Defendant has engaged in the

    practice of discrimination against Plaintiff.

110. Around the beginning of 2018 Mr. Boyles told the Plaintiff he did not

    understand why she would want to live that way in reference to her sexual

    orientation.

111. Mr. Boyles in the same conversation then told the Plaintiff he would not have

    hired her if he had known about her sexual orientation.

112. A few months after Plaintiff reported Ron Boyles to the hotline Mr. Boyles

    pulled Plaintiff into a room at the Leeds store with another female

    employee, a practice he did not subject traditional sexually oriented

    employees to.

113. Mr. Boyles began screaming and cussing at Plaintiff a practice he did not

    subject traditional sexually oriented employees to.

114. Mr. Boyles then made everyone leave the room but the Plaintiff.

115. He continued to yell, scream, cuss, berate, and verbally abuse the Plaintiff

    for two hours.

116. On or about November 8, 2018 Plaintiff was again called into a room at the

    Leeds store.

117. During this incident Plaintiff mentioned that she had reported Joseph Scott


                                                                       Page 14 of 19
    Case 4:20-cv-00693-CLM Document 1 Filed 05/18/20 Page 15 of 26




    for stealing and had told Mr. Boyles.

118. Mr. Scott has a traditional sexual orientation.

119. Mr. Scott was not held in a room and verbally, mentally, or physically

    abused.

120. Plaintiff is aware of only one other employee that Mr. Boyles terminated.

121. The employee was Wendy Bright and she does not have a traditional sexual

    orientation.

122. Members of a traditional sexual orientation were not subjected to the same

    treatment for the same alleged conduct as the Plaintiff as shown above.

123. All of the above actions taken by Mr. Boyles as an agent of the Defendant

    were not actions he subjected traditional sexually oriented employees to.

124. On or about November 8, 2018 Plaintiff was terminated.

125. The Defendant, through its agents, discriminated against Plaintiff by

    subjecting Plaintiff to treatment that traditional sexually oriented employees

    were not subjected to, which is a violation of Title VII.

126. Defendant’s discriminatory action(s) against Plaintiff in violation of

    Plaintiff’s rights under Title VII of the Civil Rights Act of 1964, as amended,

    were intentional and were done with malice and reckless disregard for

    Plaintiff’s rights as guaranteed under the laws of the United States as such

    Plaintiff is entitled to punitive damages.


                                                                       Page 15 of 19
Case 4:20-cv-00693-CLM Document 1 Filed 05/18/20 Page 16 of 26




                                COUNT V

                       FALSE IMPRISONMENT

Plaintiff repeats and re-alleges the allegations contained in paragraphs 1-19

above, as if fully set out herein.

On November 8, 2018 Plaintiff was called into a room outside of the

restaurant in Leeds.

The room is a shed located behind the building.

Once inside Plaintiff was joined by Ron Boyles, Meyori Brown and Inman

Dubberly.

Plaintiff was accused of stealing money.

Plaintiff adamantly denied these accusations.

Plaintiff       that the books were perfect and showed no money missing

as an audit was recently passed.

Plaintiff has a good faith belief that Mr. Boyles made a baseless accusation

that the books were incorrect and accused Plaintiff of stealing money.

Plaintiff has a good faith belief that no investigation into the matter was

conducted.

In the meeting Plaintiff was asked how “are you in financial trouble.”

Plaintiff responded that she was “doing the best she ever had.”

At this point Mr. Boyles laughed and said “see.”

                                                                   Page 16 of 19
      Case 4:20-cv-00693-CLM Document 1 Filed 05/18/20 Page 17 of 26




  139. Plaintiff was told that if she walked out of the meeting it would be in

       handcuffs.

  140. Plaintiff was held in the room against her will constituting an unlawful

       seizure.

  141. Plaintiff was told that if she tried to leave she would be taken to jail.

  142. Plaintiff was not allowed to leave the room for the entire duration of the

       meeting.

  143. Plaintiff felt physically threatened.

  144. Plaintiff was only allowed to leave after she was forced to sign a document,

       that Mr. Boyles drafted, admitting to missing money.

  145. She felt as if this was the only way she would be allowed to leave the room.

  146. Plaintiff suffered a panic attack during the course of this false

       imprisonment.

  147. The Defendant, by and through its agents, falsely imprisoned the Plaintiff

       by unlawfully detaining Plaintiff against her will.

  148. As a direct and proximate result of Defendants actions Plaintiff suffered a

       loss of her freedom, physical discomfort, inconvenience, and resulting

       injury to Plaintiff’s mental health.


                  PRAYER FOR RELIEF FOR ALL COUNTS
WHEREFORE, Plaintiff prays that this Honorable Court will:

                                                                            Page 17 of 19
       Case 4:20-cv-00693-CLM Document 1 Filed 05/18/20 Page 18 of 26




A. A declaratory judgment, declaring the Defendant's past practices herein

complained of to be unlawful.

B. Order Defendant to institute and carry out policies, practices, and programs

providing equal employment opportunities for Plaintiff and other employees and

eradicating the effects of its past and present unlawful employment practices.

C. Order the Defendant to make whole the Plaintiff by providing other affirmative

relief necessary to eradicate the effects of Defendant’s unlawful employment

practices.

D. Order Defendant to make whole Plaintiff by providing compensation for past and

future pecuniary and non-pecuniary losses resulting from the unlawful employment

practices and false imprisonment described above, including, but not limited to

emotional pain, suffering, anxiety, loss of enjoyment of life, humiliation, punitive

damages, and inconvenience, in amounts to be determined at trial.

E. Grant such further relief as the Court deems necessary and proper.

                           DEMAND FOR JURY TRIAL
                          The Plaintiff demands trial by jury.

Respectfully submitted,
                                                     /s/ D. Jeremy Schatz
                                                     D. Jeremy Schatz
                                                     ASB-2400-H34Y
                                                     Attorney for Plaintiff

                                                                              Page 18 of 19
      Case 4:20-cv-00693-CLM Document 1 Filed 05/18/20 Page 19 of 26




OF COUNSEL:
The Patton Firm
3720 4th Avenue South
Birmingham, AL 35222
Phone: (205) 933-8953
Fax: (205) 449-4897
jschatz@thepattonfirmal.com




        Defendant served via waiver of service of summons form 1B:

  Waffle House, Inc.
  C/O Corporation Service Company Inc
  641 South Lawrence Street
  Montgomery, Al 36104




                                                                 Page 19 of 19
Case 4:20-cv-00693-CLM Document 1 Filed 05/18/20 Page 20 of 26
Case 4:20-cv-00693-CLM Document 1 Filed 05/18/20 Page 21 of 26
Case 4:20-cv-00693-CLM Document 1 Filed 05/18/20 Page 22 of 26
Case 4:20-cv-00693-CLM Document 1 Filed 05/18/20 Page 23 of 26
Case 4:20-cv-00693-CLM Document 1 Filed 05/18/20 Page 24 of 26
Case 4:20-cv-00693-CLM Document 1 Filed 05/18/20 Page 25 of 26
Case 4:20-cv-00693-CLM Document 1 Filed 05/18/20 Page 26 of 26
